Jfn tbe Wniteb ~ta:tes (!Court of jfeberal QCia:itns
                                            No. 19-889C
                                      (Filed: October 22, 2019)
                                    (NOT FOR PUBLICATION)

                                                )
    STEPHANIE JONES-ZEIGLER,                     )
                                                 )
                       Plaintiff,                )
                                                 )           Pro Se Plaintiff; Motion to
         v.                                      )           Dismiss for Lack of Subject
                                                 )           Matter Jurisdiction; ADA
    THE UNITED STATES OF AMERICA,                )
                                                 )
                       Defendant.                )
                                                 )
                                                 )
--------------)

Stephanie Jones-Zeigler, Savannah, GA, Plaintiff, prose.
Tanya B. Koenig, Trial Attorney, with whom was Tara K. Hogan, Assistant Director, Civil
Division, Commercial Litigation Branch, United States Department of Justice, Washington, DC,
for Defendant.


                                     OPINION AND ORDER
KAPLAN, Judge.
        Currently before the Comt is the government's motion to dismiss pursuant to Rules
12(b)(l) and 12(b)(6) of the Rules of the Comt of Federal Claims (RCFC). 1 The Plaintiff,
Stephanie Jones-Zeigler, proceeding pro se, alleges a violation of the Americans With
Disabilities Act by mmamed prospective employers, and claims that a vocational rehabilitation
counselor employed by a state agency failed to provide her with assistance securing a job. She
requests an award of an unspecified amount of backpay as well as comt costs and compensation
for pain and suffering.

        The United States Court of Federal Claims is a comt of limited jurisdiction that, pursuant
to the Tucker Act, may "render judgment upon any claim against the United States founded
either upon the Constitution, or any Act of Congress or any regulation of an executive
department, or upon any express or implied contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort." 28 U.S.C. § 149l(a) (2006). The Tucker

1The government filed its motion to dismiss on August 19, 2019. Ms. Jones-Zeigler has not
responded to the motion.
Act serves as a waiver of sovereign immunity and a jurisdictional grant, but it does not create a
substantive cause of action. Jan's Helicopter Serv., Inc. v. Fed. Aviation Admin., 525 F.3d 1299,
1306 (Fed. Cir. 2008). A plaintiff, therefore, must establish that "a separate source of
substantive law ... creates the right to money damages." Id. (quoting Fisher v. United States,
402 F.3d 1167, 1172 (Fed. Cir. 2005) (en bane in relevant part)).

       It is well established that complaints that are filed by pro se plaintiffs are held to "less
stringent standards than formal pleadings drafted by lawyers." Haines v. Kerner, 404 U.S. 519,
520 (1972). Nonetheless, even pro se plaintiffs must persuade the Court that jurisdictional
requirements have been met. Bernard v. United States, 59 Fed. Cl. 497, 499 (2004), aff'd, 98 F.
App'x 860 (Fed. Cir. 2004).
        In this case, the Court lacks jurisdiction over Ms. Jones-Zeigler's claims. First, to the
extent that Ms. Jones-Zeigler's claims are against parties other than the United States, those
claims are not within this Court's Tucker Act jurisdiction. See United States v. Sherwood, 312
U.S. 584,588 (1941)('jurisdiction is confined to the rendition of money judgments in suits
brought for that relief against the United States ... and if the relief sought is against others than
the United States the suit as to them must be ignored as beyond the jurisdiction of the court.")
(citations omitted). Second, "[t]he ADA is not a statute mandating payment by the United
States." Searles v. United States, 88 Fed. Cl. 801,805 (2009). "Indeed, the ADA does not apply
to the federal government as an employer and district courts hold exclusive jurisdiction over
ADA claims." Id. (citing 42 U.S.C. §§ 12111(2), (5), 12112 (2008); Boddie v. United States, 86
F.3d 1178 (Fed.Cir.1996)). Therefore, this Court lacks jurisdiction over Ms. Jones-Zeigler's
ADA claims.


                                       CONCLUSION
       On the basis of the foregoing, the government's motion to dismiss pursuant to Rule
12(b)(l) is GRANTED, and Ms. Jones-Zeigler's complaint is DISMISSED without prcjudice.2
The Clerk is directed to enter judgment accordingly. Each side shall bear its own costs.



        IT IS SO ORDERED.




                                                               ELAINE KAPLAN
                                                               JUDGE



2Ms. Jones-Zeigler has also filed a motion for leave to proceed in forma pauperis. ECF No. 2.
That motion is GRANTED.
                                                   2